Supplement dated May 19, 2010 to the Institutional Class Shares Prospectus for Principal Funds. Inc. dated March 1, 2010 (as supplemented on March 1, 2010, March 17, 2010 and May 3, 2010) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. Make the following changes in the fund summaries. E QUITY I NCOME F UND Add the following under the Sub-Advisor(s) and Portfolio Manager(s) heading: . Daniel R. Coleman (since 2010), Head of Equities, Portfolio Manager Delete the information regarding Joseph T. Suty. G OVERNMENT & H IGH Q UALITY B OND F UND Add the following under the Sub-Advisor(s) and Portfolio Manager(s) heading: . John R. Friedl (since 2010), Portfolio Manager . Ryan P. McCann (since 2010), Portfolio Manager . Brian L. Placzek (since 2010), Head of Fixed Income, Portfolio Manager I NCOME F UND Add the following under the Sub-Advisor(s) and Portfolio Manager(s) heading: . Ryan P. McCann (since 2010), Portfolio Manager . Scott J. Peterson (since 2010), Portfolio Manager . Brian L. Placzek (since 2010), Head of Fixed Income, Portfolio Manager P RINCIPAL C APITAL A PPRECIATION F UND Add the following under the Sub-Advisor(s) and Portfolio Manager(s) heading: . Daniel R. Coleman (since 2010), Head of Equities, Portfolio Manager S HORT -T ERM I NCOME F UND Add the following under the Sub-Advisor(s) and Portfolio Manager(s) heading: . John R. Friedl (since 2010), Portfolio Manager . Ryan P. McCann (since 2010), Portfolio Manager . Brian L. Placzek (since 2010), Head of Fixed Income, Portfolio Manager MANAGEMENT OF THE FUNDS In the section for Edge Asset Management, Inc., add the following information: Daniel R. Coleman joined Edge in 2001 and has held various investment management roles on the equity team, including Portfolio Manager and some senior management roles. He earned a bachelor's degree in finance from the University of Washington and an M.B.A. from New York University. Ryan P. McCann has been a portfolio manager for Edge since 2010. Previously, he was a portfolio manager and trader of structured mortgage products for Columbia Asset Management. He earned a BA in business administration from Washington State University. Mr. McCann has earned the right to use the Chartered Financial Analyst designation. Brian L. Placzek joined Edge in 1990 and has held various roles on the fixed income team, including head of credit research. He earned a BA in liberal arts from Seattle University. Mr. Placzek has earned the right to use the Chartered Financial Analyst designation. Delete the references to Joseph T. Suty.
